PERRY, Judge
(concurring in part and dissenting in part): *
I concur with Chief Judge Fletcher’s treatment of the issue pertaining to the pretrial advice and would not grant relief from the conviction in this case upon the ground that the person who prepared that pretrial advice was later designated to act as the prosecuting attorney (trial counsel). *408However, I disagree with that portion of the majority opinion which sustains the jurisdiction of the court-martial which tried and convicted the appellant. As the majority concedes, the sale and transfer of marihuana occurred at the appellant’s residence at Imperial Beach, California, 13 miles from the naval base at which the appellant was stationed. That some underlying negotiations occurred on the naval base did not, in my view, confer jurisdiction upon the court-martial to convict the appellant of the substantive offense charged. I need not list the cases decided by a majority of the court that support my views concerning the jurisdiction of the court-martial to convict. See generally United States v. Hedlund, 2 M.J. 11 (C.M.A.1976); United States v. Sims, 2 M.J. 109 (C.M.A.1977); United States v. Smith, 5 M.J. 129 (C.M.A.1978). While I adhere to the view expressed for the majority in those cases, I acknowledge that it is now at variance with the views of my colleagues.

 Judge Matthew J. Perry took final action in this case prior to his resignation as a judge of this Court pursuant to his appointment and confirmation as a United States District Judge for the District of South Carolina.